ON MOTION FOR REHEARING
PER CURIAM.
Appellee, Borggren/Dickson Construction, Inc., has filed a petition for rehearing directed to our opinion of April 17, 1991, which it contends overlooks or misapprehends several important aspects of this case. The motion is particularly directed at our analysis and conclusion regarding the notice to owner pursuant to section 713.10, Florida Statutes, and disposition of any question regarding a showing of lack of prejudice and identity of interest of certain parties. Appellee suggests on rehearing that we should affirm the trial court order as to all issues except the issue raised in Point One of appellant’s brief.
We concede the validity of appellee’s contentions and, having reconsidered the entire matter, we withdraw our opinion of April 17, 1991, and affirm the decision of the trial court in all respects except as to the factual issue raised in Point One regarding whether there were two separate contracts involved herein or just one contract and a change order, and the effect thereon of a single claim of lien. As to that issue we reverse the order appealed from and remand for further proceedings regarding that issue.
DOWNEY, ANSTEAD and LETTS, JJ„ concur.